In an action to recover damages for breach of contract for wrongfully inducing the breach, and for unfair competition, the Almo Trading & Importing Co., Inc., appeals from so much of an order as denied its motion to dismiss the third cause of action in the second amended *953complaint, pursuant to rule 106 of the Rules of Civil Practice, for failure to state facts sufficient to constitute a cause of action; to make the complaint more definite and certain, pursuant to rule 102 of said Rules, and to sever the causes of action, pursuant to section 96 of the Civil Practice Act, and for separate trials thereof. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.